DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US PG Pub 20190042988).

As per claims 1, 8 and 15, Brown discloses:
A system for a multi-channel intelligent virtual assistant, the system comprising: 	at least one memory device with computer-readable program code stored thereon (Brown; p. 0303 - The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions and programs as described herein and elsewhere); 	at least one communication device (Brown; p. 0303 - The server may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium, and the like); 	at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device (Brown; p. 0303 - The processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like) to: 	provide a multi-channel resource application on a user device associated with a user, wherein the multi-channel resource application is configured to present a central user interface on a display device of the user device (Brown; p. 0060 - one or more of users 20 may access the client system 12 and the AI agent system 10 (e.g., using one or more of client electronic devices 18A-18N). The AI agent system 10 may include one or more user interfaces, such as browsers and textual or graphical user interfaces, through which users 20 may access AI agent system 10); 	receive a first set of user input data via a first data channel (Brown; p. 0076 - The AI agent system 10 may send and/or receive information in various media forms to and/or from the client system across the different user interface methods 60. The media forms may include, but are not limited to, audio (e.g., phone voice message), text (e.g., SMS/MMS message or chat message), video, image (e.g., photos), speech, sensor-generated (e.g., client device sensor such as GPS), user interfaces (e.g., graphical user interface (GUI), haptic interface), hardware-generated, etc. The AI agent system 10 may communicate various media forms using different user interface methods 60 providing an omni-channel engagement with the client system 12); 	analyze the first set of user input data via a machine learning engine and generate a voice data classification key for the user (Brown; p. 0115 - speaker identification 9 (for identification and/or authentication e.g., uses the voice as a method of detecting or identifying who is speaking either to assist with identification of a user in general or specifically identify user within an authentication context; also see p. 0208 – using machine learning to capture context of a query); 	receive a second set of user input data via a second channel (Brown; p. 0076 - The AI agent system 10 may send and/or receive information in various media forms to and/or from the client system across the different user interface methods 60. The media forms may include, but are not limited to, audio (e.g., phone voice message), text (e.g., SMS/MMS message or chat message), video, image (e.g., photos), speech, sensor-generated (e.g., client device sensor such as GPS), user interfaces (e.g., graphical user interface (GUI), haptic interface), hardware-generated, etc. The AI agent system 10 may communicate various media forms using different user interface methods 60 providing an omni-channel engagement with the client system 12); 	map the second set of user input data to the first set of user input data to determine contextual significance and generate a software service call for the contextual significance (Brown; p. 0130-0131 – contextual disambiguation of a query (map the second set of input data to the first set of input data) using the dialogue manager to provide functionality of obtaining an answer to a question (software service call)); 	receive a third set of user input data via third communication channel from the user device (Brown; p. 0076 - The AI agent system 10 may send and/or receive information in various media forms to and/or from the client system across the different user interface methods 60. The media forms may include, but are not limited to, audio (e.g., phone voice message), text (e.g., SMS/MMS message or chat message), video, image (e.g., photos), speech, sensor-generated (e.g., client device sensor such as GPS), user interfaces (e.g., graphical user interface (GUI), haptic interface), hardware-generated, etc. The AI agent system 10 may communicate various media forms using different user interface methods 60 providing an omni-channel engagement with the client system 12); 	identify a previously stored software service call relating to the third set of user input data (Brown; p. 0149 - The world model 16 also includes questions 280 and related question information e.g., how many times questions are asked provides anchor point for recognizing questions and answers (previously stored software service call) (as well as recommendations that come from users in certain areas such as someone asking questions in management vs. service workers asking question); p. 0105 - In embodiments, the portions or views of the world model 16 that a fact operational/data graph 9C-2 interacts with may be a constantly changing knowledge space driven by, for example artificial intelligence-based machine learning); and 		provide a contextualized response to the third set of user input data via the multi-channel resource application on the user device (Brown; p. 0206 - the AI agent 10, accessing a world model 16 of knowledge of an enterprise, may facilitate providing responses to questions that are specific not only to the content of the query (e.g., the words recognized in a spoken query), but also specific to the identity of user asking the query and the current context of the user).

	As per claims 2, 9 and 16, Brown discloses:
	The system of claim 1, wherein the first data channel is an audio communication channel established via a conversation voice data tunnel between the user and the multi-channel intelligent virtual assistant (Brown; p. 0076 - The AI agent system 10 may send and/or receive information in various media forms to and/or from the client system across the different user interface methods 60. The media forms may include, but are not limited to, audio (e.g., phone voice message), text (e.g., SMS/MMS message or chat message), video, image (e.g., photos), speech, sensor-generated (e.g., client device sensor such as GPS), user interfaces (e.g., graphical user interface (GUI), haptic interface), hardware-generated, etc. The AI agent system 10 may communicate various media forms using different user interface methods 60 providing an omni-channel engagement with the client system 12).

	As per claims 3, 10 and 17, Brown discloses:
	The system of claim 1, wherein the second data channel is a software input data channel established via a software code navigation data tunnel between a second user and a contextual artificial intelligence model (Brown; p. 0149 - The world model 16 also includes questions 280 and related question information e.g., how many times questions are asked provides anchor point for recognizing questions and answers (as well as recommendations that come from users in certain areas such as someone asking questions in management vs. service workers asking question). Information relevant to management may be different from information relevant to service workers for same question. Models in graph databases distinguish between knowledge relevant to service workers vs. knowledge relevant to management. The AI agent system 10 may keep unstable data in graph models of world model 16 and keep reinforcing it until data becomes more stable within graph models).

	As per claims 4, 11 and 18, Brown discloses:
	The system, computer program product and computer implemented method of claims 1, 8 and 15, wherein the third data channel is a text communication channel established via the user device and a remote virtual assistant processing engine (Brown; p. 0067 - In FIG. 2D, the AI agent system 10 is deployed partially on the system computer device 26 and partially with the enterprise system 14 on the one or more enterprise servers 24A-24N (i.e., hybrid deployment—partial cloud-based and partial server-side application)).

	As per claims 5, 12 and 19, Brown discloses:
	The system, computer program product and computer implemented method of claims 1, 8 and 15, wherein the voice data classification key further comprises a data store of unique frequency patterns of logged audio data received from the user as determined by analysis via a machine learning engine (Brown; p. 0206 - A user's role may be known to the system (such as by ingesting role information for a user and capturing the user's identity upon engagement with the system, such as by recognizing a password, voice signature (unique frequency patterns of logged audio data), or the like), or the user's role may, in embodiments, be inferred by the system, such as by context).

	As per claims 6, 13 and 20, Brown discloses:
	The system, computer program product and computer implemented method of claims 1, 8 and 15, wherein the contextualized response to the third set of user input data is further based on extrapolated inferences of user preferences based on a set of user data of multiple users sharing one or more characteristics with the user (Brown; p. 0149 - The world model 16 also includes questions 280 and related question information e.g., how many times questions are asked provides anchor point for recognizing questions and answers (as well as recommendations that come from users in certain areas such as someone asking questions in management vs. service workers asking question). Information relevant to management may be different from information relevant to service workers for same question. Models in graph databases distinguish between knowledge relevant to service workers vs. knowledge relevant to management. The AI agent system 10 may keep unstable data in graph models of world model 16 and keep reinforcing it until data becomes more stable within graph models).

	As per claims 7 and 14, Brown discloses:
	The system and computer program product of claims 1 and 8, wherein the multi-channel intelligent virtual assistant is stored on a remote server and provided via the user device as a cloud-based service (Brown; p. 0004 - the artificial intelligence agent system is deployed on a cloud-based computing server and interacts with the enterprise system and the client system over a network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Gilbert (US PG Pub 20170064083) discloses a customer contact system receives a customer inquiry from a customer. Availability of different types of resources for handling the customer inquiry is used to calculate a ranking for the different types of resources for handling the customer inquiry. A type of resource with the highest rank is offered to the customer in order to resolve the customer inquiry (Gilbert; Abstract).
Morgan (US PG Pub 20200329144) discloses a company may implement automated workflows for convenience of users or to reduce support costs. For example, allowing a user to change an address using an automated workflow may be faster or less expensive than with a human agent. Companies may provide support over different types of communications channels with different capabilities, such as voice channels and text channels. Instead of implementing different workflows for different channels, a company may separate aspects of the workflow that are common to different channels from aspects of the workflow that are different for different channels. For example, a workflow may be implemented to determine an action in response to a received communication where the action may be used with multiple channels. The action may then be used to select an action implementation that is specific to a channel (Morgan; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658